Citation Nr: 1007627	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  95-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to July 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In March 
1995, the RO denied an increased rating higher than 10 
percent for the left knee disability.  The Veteran filed a 
notice of disagreement with this decision in March 1995.  
After a statement of the case was issued in April 1995, he 
filed an April 1995 VA-Form 9.  The Veteran testified at an 
RO hearing regarding the left knee disability in June 1995.  
A transcript of the hearing is of record.  In June 1998, 
October 2002, and August 2003, the Board remanded the left 
knee disability claim.  The two Veterans Law Judges (VLJs) 
who remanded the case have since retired.  

The RO denied an increased rating higher than 10 percent for 
the right knee disability in November 2006.  The Veteran 
filed a notice of disagreement in November 2006 and after a 
statement of the case was issued in March 2007, a VA-Form 9 
in April 2007.  

The Veteran testified before the undersigned VLJ in June 2008 
regarding the increased rating claims for both knees.  A 
transcript of this hearing proceeding is of record.  

The Board remanded the knee claims in August 2008.  The 
directives of the remand were followed.  The Board also 
remanded service connection claims for lumbar spine and left 
ankle disabilities.  The RO granted these claims in November 
2009.  As there remains no issue of fact or law to be 
considered, the service connection claims for the lumbar 
spine and left ankle disabilities are no longer before the 
Board.  

The Veteran separately claimed entitlement to a total 
disability rating for individual unemployability (TDIU), 
which was denied by the Board in August 2008.  As the Veteran 
has already claimed and been denied entitlement to a TDIU 
during this appeals period, the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a 
TDIU is inferred as part of an increased rating claim if 
raised by the evidence of record) is not warranted in this 
case with respect to the knee disabilities.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by mild 
to moderate degenerative changes with bone spur formation, 
medial joint space narrowing, mild increased warmth in the 
knee, internal derangement with a meniscal tear, some 
swelling and weakness attributable to the underlying 
arthritis, small joint effusion, mild varus deformity, 
painful motion with range of motion most severely limited to 
10 degrees of extension and approximately 60 degrees of 
flexion, use of a knee brace and a straight cane due to 
subjective complaints of buckling and the knee giving out 
causing him to fall occasionally, and no objective evidence 
of ligamentous instability, laxity, or valgus deformity.  

2.  The left ankle disability has residuals of chronic 
strain/ sprain with positive arthritic changes, swelling, and 
medial and lateral joint line tenderness, painful motion 
causing limitation of motion, and normal motor strength.

3.  The right knee disability has similar findings as the 
left knee with the exceptions being that range of flexion is 
most severely limited to 100 degrees, extension is 
consistently full at 0 degrees, and the right knee does not 
have a torn meniscus or mild varus deformity.

4.  The right ankle disability is manifested by mild 
degenerative joint disease, mild soft tissue swelling, and 
some limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for posttraumatic arthritis of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5262 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for posttraumatic arthritis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for the 
right knee claim by letter dated in August 2006.  The RO 
provided the appellant with notice regarding the left knee 
claim in May 2004, subsequent to the initial adjudication in 
1995.  The RO also provided additional notice regarding the 
increased rating claims for both knees, including the 
relevant diagnostic codes, in May 2008 and December 2008.  
While the notice letters dated in 2004 and 2008 were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2009 supplemental statement of the case, following 
the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  By providing copies of the relevant diagnostic 
codes, the May 2008 and December 2008 letters actually 
provided more than what was necessary to substantiate the 
increased rating claims as, notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and generic notice is 
all that is required under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).    

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA obtained service treatment records, although the RO 
apparently lost the service records some time after a March 
2007 supplemental statement of the case in which the service 
treatment records were referenced.  The Board remanded the 
case in August 2008, in part, so that the RO could carefully 
consider any transfers of the claims file throughout the 
appeals period.  The RO apparently conducted another search 
for the records, which included another request to the 
National Personnel Records Center (NPRC), which again noted 
that these records already had been mailed to the Newark RO 
in 1981.  The search was negative for the service treatment 
records.  However, since the determinative issue is the level 
of impairment involving the Veteran's knees rather than any 
relationship to service, the increased rating claims are not 
directly affected by the lack of service treatment records in 
the file.  VA also has assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the severity of the knee 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for the knee disabilities 
in February 1982 assigning 0 percent ratings.  These ratings 
were confirmed in December 1982.  In September 1992, the RO 
granted an increased rating of 10 percent for each knee 
disability, effective June 26, 1992.  The RO confirmed the 10 
percent ratings in March 1995.  The Veteran appealed this 
decision to the Board, which ultimately denied the right knee 
claim in October 2002.  The left knee increased rating claim 
remains on appeal.  The Veteran filed another increased 
rating claim for the right knee disability, which was denied 
by rating decision in November 2006.  The Veteran appealed 
this decision, as well.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's knee disabilities are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5262 for arthritis and 
impairment of the tibia and fibula.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Normal range of motion in the knees is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5262, a 10 percent evaluation is 
assigned for malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assigned for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is 
assigned for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent evaluation is 
assigned for nonunion of the tibia and fibula with loose 
motion, requiring brace.

Normal range of motion of the ankles is from 0 to 20 degrees 
of ankle dorsiflexion and 0 to 45 degrees of ankle plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.

Left knee 

A February 1995 letter from a private physician notes that 
the Veteran had mild degenerative changes with bone spur 
formation, medial joint space narrowing, and mild increased 
warmth in the knee.  There was a slight decrease in range of 
motion of in the knees in terms of flexion.  X-rays done in 
the office revealed degenerative changes, which was the 
clinical impression, although the possibility of underlying 
degenerative torn meniscus could not be ruled out.

A July 1995 VA examination report shows the Veteran had 0 
degrees at full extension bilaterally and approximately 130 
degrees of full flexion bilaterally.  There was no 
ligamentous instability, nor ligamentous laxity that could be 
demonstrated.  There was no significant crepitance on range 
of motion.  On palpating the medial and lateral condoyles as 
well as the tibial plateau, there was no significant bony 
pain that could be appreciated.  The Veteran did exhibit 
joint-line tenderness on the knee on the posterior-medial and 
postero-lateral joint line.  He stated that the discomfort 
was at a 9 out of 10; but Lachman's and McMurray's signs were 
negative.  There was no significant soft tissue swelling that 
could be appreciated that would suggest synovial disease on 
the left knee.  X-rays of the left knee revealed no 
significant degenerative joint disease.  

An April 1997 VA examination report shows the left knee had 
no swelling, effusion, or tenderness.  There was moderate 
crepitus.  The left knee was slightly warmer than the right.  
The crepitus was also more pronounced on the left.  The left 
knee was stable times four with no joint line tenderness.  
There were 0 degrees of extension and 137 degrees of flexion.  
X-ray examination showed moderate degenerative joint disease, 
worse on the left.

In June 1999, a VA examination report shows the Veteran's 
complaints that the left knee tended to feel weak and give 
out on him causing him to fall.  The knee was swollen and 
stiff intermittently and had a throbbing pain.  On physical 
examination, range of motion showed 0 to 130 degrees in the 
left knee.  There was pain to palpation at the medial and 
lateral joint lines and in the popliteal area to pressure.  
No popliteal cyst was noted.  A positive patellofemoral 
grating was noted.  Tibial femoral rotation worsened the 
discomfort.  The Drawer sign was negative and pain on 
stressing the medial and lateral collateral ligaments was 
absent.  There was joint effusion and increased heat present.   
On x-ray examination, multiple views demonstrated no acute 
fracture, dislocation, or joint space abnormality.  There was 
spurring of the tibial spines.  The diagnosis was bilateral 
arthritis of the knee.  Weakness, instability, and 
incoordination were not prominent features, although there 
was weakness was attributable to the underlying arthritis.  
The Veteran's decrease in range of motion should there be a 
flare-up would be approximately 10 degree of flexion and 10 
degrees of extension of the knee.

A February 2000 private left knee magnetic resonance imaging 
(MRI) report shows an impression of focus of abnormal signal 
intensity posterior horn medial meniscus, compatible with a 
horizontal cleavage tear; and small joint effusion.

An October 2001 VA examination report shows no varus or 
valgus deformity of the knees.  The left side was non-tender.  
Range of motion was from 0 to 60 degrees with pain.  An 
October 2001 VA x-ray examination report shows a negative 
examination of the left knee; some vascular calcifications on 
the left were noted.  The diagnosis was status post injury to 
the knee.

A March 2003 private treatment record shows the Veteran had 
pain deep flexion of the knee.  On his left knee he had 
positive Steinmann's, positive McMurray's, and a normal 
neurovascular examination.  X-rays of the knees revealed some 
osteoarthritis, greater on the left.  The diagnosis was 
osteoarthritis and internal derangement of the knee with a 
meniscal tear in the left knee, confirmed with MRI.

In December 2004, a VA examination report shows the Veteran 
reported that his left knee disability was getting worse.  
Usually with a few hours of rest, the knee felt better; 
elevation also helped.  He stated that he could walk about 
500 feet but then it started to hurt and his knee gave out 
once or twice a week.  He was limited by pain and weakness.  
He could not carry anything heavy because his knees seemed 
weak.  His knee would also swell.  On physical examination, 
he had a normal gait and did not use braces.  Both knees were 
slightly warm but without swelling and both had mild 
crepitance.  There was no effusion.  There was medial joint 
line tenderness that was worse than lateral joint line 
tenderness.  Both knees were stable times four.   The left 
knee extended to 4 degrees and flexed to 120 degrees with 
some pain.  With repeated flexion and extension of the left 
he felt a pulling into his thigh.  Both knees had normal 
strength for flexion and extension.  The examination 
suggested bilateral knee degenerative joint disease, which 
was mild to moderate and also degenerated menisci.

A July 2005 private treatment record shows tenderness over 
both knees over the medial joint lines and positive 
patellofemoral crepitus.  There was pain with flexion of both 
knees past 100 degrees.  The impression was bilateral knee 
arthritis and bilateral internal derangement of the knee.  A 
February 2006 private treatment record shows that x-ray 
examination indicated on weight-bearing a narrowing of the 
medial joint line of the left knee with a mild varus 
deformity.

An October 2006 VA examination report shows the Veteran was 
wearing a knee brace on each knee and using a straight cane.  
He indicated that he had to use knee braces due to buckling.  
He got daily pain, even pain with rest.  The pain was worse 
with walking and going up and down stairs.  He denied any 
locking or instability.  He did not report any flare-ups but 
had pain with repetitive use and also was limited in the 
amount of distance he could walk and how much work he could 
do standing up around the house.  On physical examination, 
the left knee was positive for effusion; there was no 
cellulitis.  He was able to extend to 0 degrees and flex to 
125 degrees.  He complained of pain throughout range of 
motion.  There was positive medial and lateral joint line 
tenderness; there was no instability with varus, valgus, 
anterior, or posterior stressing.  There was a positive 
patella grind test.  Motor strength was 5 out of 5 with knee 
flexion and extension.  After repetitive motion of both 
knees, there was an additional loss of joint function of 20 
percent secondary to pain.  There was no additional loss due 
to fatigue or lack of coordination.  The assessment was 
bilateral knee degenerative joint disease.

In December 2006, a VA examination report shows the Veteran 
reported that his knees prevented him from doing significant 
walking, climbing stairs, or carrying anything heavy.  On 
physical examination, there was slight bony enlargement and 
both knees were cool with trace crepitus and no effusion.  
Both knees were stable times four with negative McMurray's.  
Both knees extended to 0 degrees and the left knee flexed 
painlessly to 132 degrees.  Repeated flexion and extension of 
both knees did not cause pain, weakness, fatigue, 
incoordination, or decreased range of motion.  The diagnosis 
was mild degenerative joint disease in both knees.

An August 2009 VA examination report shows the Veteran used 
bilateral knee braces and a cane.  Examination of the knees 
revealed positive arthritic changes.  There was positive pain 
to palpation and medial and lateral joint line tenderness.  
There was no instability to varus, valgus, anterior, or 
posterior stressing.  On range of motion, the Veteran could 
extend both knees to 0 degrees and flex to 115 degrees on the 
left.  He complained of pain throughout.  There was a 
positive patellar grind test bilaterally.  Motor strength was 
5 out of 5 with knee flexion and extension in both knees.  On 
neurologic examination, sensation was grossly intact to light 
touch in both lower extremities.  Muscle tone was normal.  
Deep tendon reflexes were even at 2 out of 4.  Muscle tone 
was normal; and straight leg test was negative.  Physical 
examination of the left ankle revealed positive arthritic 
changes and swelling with medial and lateral joint line 
tenderness.  There was no instability with stressing of the 
ankle and a negative talar tilt test and anterior drawer 
test.  Dorsiflexion was to 10 degrees; and plantar flexion 
was to 30 degrees.  He complained of pain throughout.  Motor 
strength was 5 out of 5 in all planes of motion of the ankle.  
There were objective complaints of pain with range of motion 
of the left ankle.  After repetitive motion of both knees and 
left ankle there was no additional limitation of joint 
function due to pain, fatigue, or lack of endurance.  The 
assessment was bilateral knee degenerative joint disease and 
left ankle sprain/ strain chronic.

Since February 1995, the Veteran's left knee disability is 
manifested by mild to moderate degenerative changes with bone 
spur formation, medial joint space narrowing, mild increased 
warmth in the knee, internal derangement with a meniscal 
tear, some swelling and weakness attributable to the 
underlying arthritis, small joint effusion, mild varus 
deformity, painful motion with range of motion most severely 
limited to 10 degrees of extension and approximately 60 
degrees of flexion, use of a knee brace and a straight cane 
due to subjective complaints of buckling and left knee giving 
out and causing him to fall occasionally, and no objective 
evidence of ligamentous instability, laxity, or valgus 
deformity.  The left ankle has residuals of chronic strain/ 
sprain with positive arthritic changes, swelling, and medial 
and lateral joint line tenderness, painful motion causing 
limitation of motion, and normal motor strength, with no 
additional limitation of joint function due to pain, fatigue, 
or lack of endurance.  

In order to get the next higher 20 percent rating under 
Diagnostic Code 5262, the medical evidence must essentially 
show that the Veteran has a moderate, rather than mild left 
knee or ankle disability.  The Veteran has internal 
derangement of the knee with a meniscal tear and used a brace 
and a cane.  However, malunion of the left knee applies to 
either a 10 or 20 percent rating and the evidence shows that 
the use of the brace was due to complaints of buckling and 
the knee giving out rather than any nonunion of the tibia and 
fibula with loose motion.  The degenerative arthritis was 
described as mild to moderate and he had some swelling, 
painful and limited motion, weakness, and a mild varus 
deformity.  This does not describe more than a mild knee 
disability.  The left ankle has residuals of chronic strain/ 
sprain with positive arthritic changes, swelling, and medial 
and lateral joint line tenderness, painful motion causing 
limitation of motion, and normal motor strength, with no 
additional limitation of joint function due to pain, fatigue, 
or lack of endurance.  The August 2009 VA examination report 
does not show more than a mild left ankle disability.  As the 
medical evidence more closely approximates the criteria for 
malunion of the tibia and fibula with slight knee or ankle 
disability, a rating higher than 10 percent under Diagnostic 
Code 5262 does not apply.  

A rating higher than 10 percent does not apply under the 
remaining diagnostic codes pertaining to the knees.  Flexion 
was most severely limited to 60 degrees, which warrants a 0 
percent rating under Diagnostic Code 5260.  Extension was 
most severely limited to 10 degrees, which does not warrant a 
higher rating than 10 percent under Diagnostic Code 5261.  
Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 
(2004).  However, there is no separate rating allowed under 
Diagnostic Codes 5261 and 5262, and rating the same 
impairment under these diagnostic codes is impermissible 
under 38 C.F.R. § 4.14.  Lateral instability and degenerative 
arthritis of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003. VAOPGCPREC 23-97 (1997).  The 
Veteran complained that his left knee would give out on him 
and occasionally cause him to fall, but objective evaluation 
consistently showed no evidence of ligamentous instability or 
laxity.  Thus, a rating under Diagnostic Code 5257 is not 
warranted.  The medical evidence also did not show any 
ankylosis of the left knee under Diagnostic Code 5256.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  

Thus, a rating higher than 10 percent is not warranted for 
the left knee disability.

Right knee

The medical evidence for the right knee disability is 
essentially the same as for the left knee.  The exceptions 
are that range of flexion was between 100 and 140 degrees; 
extension was consistently full at 0 degrees; and the right 
knee did not have a torn meniscus or mild varus deformity.  

An October 2006 VA examination report shows that there were 
positive arthritic changes in the right ankle.  Range of 
motion showed that he could dorsiflex to 15 degrees and 
plantar flex to 40 degrees with complaints of pain at end of 
range of motion.  There was no instability with stressing of 
the ankle joint.  There was an additional loss of joint 
function of 10 percent after repetitive movement secondary to 
pain, but not fatigue or lack of coordination.  X-ray 
examination of the right ankle demonstrated calcaneal spurs 
especially inferior with no other significant degenerative 
findings, and mild soft tissue swelling.  The diagnosis was 
right ankle degenerative joint disease.

A December 2006 VA examination report shows there was no 
swelling, warmth, tenderness, crepitus, or effusion in the 
right ankle.  He had 21 degrees of extension and 25 degrees 
of flexion.  Repeated flexion and extension of the right 
ankle did not cause pain, weakness, fatigue, incoordination, 
or decreased range of motion.  The diagnosis was mild 
degenerative joint disease of the right ankle.

As the right knee disability has similar, although somewhat 
less severe, impairment as the left knee, the right knee 
disability is not considered any more severe than the left 
knee disability and continues to meet the criteria for a 
mild, rather than moderate knee disability under Diagnostic 
Code 5262.  The right ankle disability also more closely 
approximates the criteria for a mild ankle disability rather 
than a moderate disability.  The medical evidence shows the 
right ankle has mild degenerative joint disease, mild soft 
tissue swelling, and some limitation of motion due to pain.  
There was no fatigue, instability, or lack of coordination in 
the right ankle.  These findings warrant a 10 percent rating 
for the right knee disability under Diagnostic Code 5262, but 
no higher.   

Similarly, as discussed with the left knee, a rating higher 
than 10 percent does not apply for the right knee disability 
under the remaining diagnostic codes pertaining to the knees.  
Flexion was most severely limited to 100 degrees and 
extension was consistently full, neither of which warrants 
compensable ratings under Diagnostic Codes 5260 and 5261, 
respectively.  The Veteran complained that his right knee 
would give out on him and actually caused him to fall, but 
objective evaluation consistently showed no evidence of 
ligamentous instability or laxity.  Thus, a rating under 
Diagnostic Code 5257 is not warranted.  The medical evidence 
also did not show any ankylosis of the right knee under 
Diagnostic Code 5256.    

Thus, a rating higher than 10 percent is not warranted for 
the right knee disability.

Summary

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain, limitation of motion, and 
instability in the knees.  The October 2006 VA examination 
report estimated an additional 20 percent decrease in 
function of the knees after repetitive motion secondary to 
pain and on that examination reported full extension and 
flexion to 120 degrees on the right and 125 degrees on the 
left.  While a decrease of 20 percent in extension would 
amount to approximately 20 degrees of extension, this is not 
consistent with the remaining medical evidence of record, 
which does not show more than 10 degrees of extension even 
after repetitive movement.  The functional impairment 
associated with the knee disabilities is properly considered 
by the 10 percent ratings assigned under Diagnostic Codes 
5010-5262.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1.

The level of impairment in the knees has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for the ratings assigned.  
Therefore, any application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered for the disabilities on appeal.  However, the 
impairment associated with the knee disabilities is 
adequately considered by the diagnostic codes applied.  The 
medical evidence shows complaints of pain, limited motion, 
and subjective complaints of instability in the knees and 
mild impairment in the ankles.  Diagnostic Code 5010 
addresses limitation of motion due to arthritis and 
Diagnostic Code 5262 specifically addresses malunion of the 
tibia and fibula with an assessment of the type of knee or 
ankle disability involved.  Accordingly, the Board finds that 
the evidence does not present such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected knee disabilities are inadequate.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the increased 
rating claims for the knee disabilities; there is no doubt to 
be resolved; and increased ratings are not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
posttraumatic arthritis of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
posttraumatic arthritis of the right knee is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


